VAN HOOMISSEN, J.,
concurring in part; dissenting in part.
The issue is whether wife’s remarriage and economic arrangements with her present husband constitute a change of circumstances sufficient to justify termination of spousal support. Brune and Brune, 54 Or App 169, 171, 634 P2d 484 (1981). We review de novo. ORS 19.125(3).
In Carter and Carter, 54 Or App 86, 89-90, 634 P2d 265, rev den 292 Or 109 (1981), we said:
“In determining if spousal support should be terminated, we must determine if the present circumstances of wife are such that the reasons for the initial award no longer exist. * * *
a* * * * *
“* * * The critical inquiry * * * is whether the wife’s present circumstances enable her to enjoy a standard of living reasonably commensurate with that enjoyed during her former marriage. * * *”
At the time of the dissolution, husband knew that wife had been living with her present husband for over a year and that they intended to marry. Wife’s present husband was unemployed at the time of their marriage. Later, he worked part-time as a cook, earning about $5,000. It is not clear from the record whether that was gross or net income. At the time of the hearing, he had quit work to attend school, which he expected to complete in 1983. I *207conclude that, despite the remarriage, the reasons for the original spousal support award still exist. Carter and Carter, supra.
Assuming arguendo that the record supports some reduction in spousal support, the record shows that wife’s present husband has only a limited ability to support her. Accordingly, the decreed spousal support should only be reduced proportionately. While it might be proper to terminate spousal support completely in the future, I find no equitable basis for doing so at this time.
Warden J., joins in this opinion.